Exhibit 10.232

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

 

       

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    2    

       

2. AMENDMENT/MODIFICATION NO.

169

 

3. EFFECTIVE DATE  

11/24/2019

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)      
6. ISSUED BY                                                CODE     5ACAAQ  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)   CODE     5ACAAQ

JESSICA J. STRINGER

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

(202) 268-5527  

 

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

        8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip 
Code)         (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

                   

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

         



    

 

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                        10B. DATED (SEE ITEM 13) SUPPLIER CODE:
        000389122   FACILITY CODE                           04/23/2013   11.
THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐          ☐  is extended,        ☐  is not  extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

     

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

       $0.00    

   

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

    (x)    

 

A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

      ☐                         

 

☐  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

           

 

☐  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

            ☒    

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

Mutual Agreement of the Contracting Parties

 

       

 

E. IMPORTANT: Contractor      ☐    is not,      ☒     is required to sign this
document and return         1     copies to the issuing office.

 

       

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

This modification is applicable to Operating Period 75 (December 2019):

 

1. FedEx will accept up to a total of [*] cubic feet per day in the form of ad
hoc trucks and/or charter flights on the Day Network at the Memphis Hub. FedEx
must approve any additional trucks, charters, or rerouting of a scheduled
charter flight in advance. All Domestic Charter flights must arrive by 10:00
daily at the Memphis Hub; with the exception of the SFO flight, all parties
agree that the San Francisco, CA (SFO) flight will depart at 04:30 and arrive in
Memphis (MEM) at 10:30.

 

2. In return for accepting ad hoc trucks and domestic charters the Postal
Service will grant a waiver of any reductions in payment for delivery and
scanning performance for Continued…

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Ron D. Stevens, Vice President                                          
               

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

     

15B. CONTRACTOR/OFFEROR

 

/s/ RON D. STEVENS

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

3-3-20

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

 

     

16C. DATE SIGNED

 

3/6/20

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

         

CONTINUATION SHEET

   REQUISITION NO.  

PAGE

 

2

 

    OF

 

    2

 

            

 

 

         

CONTRACT/ORDER NO.

 

ACN-13-FX/169

 

AWARD/

EFFECTIVE DATE     11/24/2019

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.   SOLICITATION         ISSUE
DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

   

 

Operating Period 72 (December 2019).

 

3. For the period of November 24, 2019 through January 5, 2020, MEM will serve
as co-terminus for all destinating mail for (LAX, ONT), (SFO), OAK, SMF), and
all offshore locations (ANC, HNL, SJU).

 

4. FedEx is to supply Unit Load Device (ULD) containers for charter operations
during Peak Season 2019. FedEx will have ULD containers in place for operations
effective November 24, 2019 through January 5, 2020. Payment for the use of the
FedEx containers will be made through the reconciliation process based on the
terms outlined in the attached ULD_Amendment FY20 (CY19) Final.xls.

 

5. In order to balance the ULD’s needed each day, and maximize the amount of
volume accepted, FedEx has planned to fully utilize the inbound and outbound LAX
and SFO charters. The charter flights will be loaded first and then the
remaining Postal containers will be loaded on the scheduled FedEx flights. FedEx
will provide the air capacity required under the contract for all offshore
locations (ANC, HNL, and SJU) and all overflow will be tendered at the Memphis
Hub and move via the Postal charters.

 

6. All other contract terms will remain in effect.

 

—

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 09/30/2013 to 09/29/2024

 

Omitted Attachment

An attachment to this exhibit regarding certain charter services to be provided
by FedEx for the U.S. Postal Service has been omitted pursuant to Item 601(a)(5)
of Regulation S-K because the information contained therein is not material and
is not otherwise publicly disclosed. FedEx will furnish supplementally a copy of
the attachment to the Securities and Exchange Commission or its staff upon
request.

 

               